                                                     United States
         Case 1:19-cr-00251-LM Document 77-2 Filed 10/06/20   Page v. 1Johnathon
                                                                         of 3    Irish
                                                                 Defense Sentencing
                                                                             Exhibit B
Nancy M Haskell



September 10, 2020

To: The Honorable Court

My Name is Nancy Haskell. I am Johnathon Irish’s mother. I am writing to
you in hopes to show this Honorable Court a different side of Johnathon than
has been portrayed. Johnathon has no convictions of any violent crimes, his
driving record since he became a daddy 10 years ago is almost violation free,
and his choices to avoid people who are not good role models have
drastically improved. Johnathon is a good person and has a good heart, and
as the old adage goes “he would give someone in need a shirt off his back.”
Johnathon has always tried to hold down a job even though when he was
finally diagnosed with PTSD he would qualify for SSI, but he never applied as
he was denied several years before for other issues. Johnathon’s PTSD has
often interfered, for obvious reasons, with his employment. However,given a
chance working at something he enjoys and an employer that understands
PTSD he excels. His last boss even told me he would consider rehiring him in
the future when this mess is over. He is a great mechanic even though he
does not have his certification and he can diagnose an issue with an
automobile as good as any certified mechanic. He has compassion beyond
belief and I have seen him spend hours consoling someone in pain or after a
loss of a close family member. His brother, by choice, not birth, was at a very
low point in his life and Johnathon dropped everything he was doing to sit by
his “brothers” side and then went to take care of the “brother's” children so
that the “brothers” wife could be by her husbands side. Another time, a
friend of mine needed her son's vehicle fixed so he could get to work to
support his family. Johnathon spent his day off chasing parts and fixing the
car so that my friend's son could get to work and support his children. Then
when I became a burned out caregiver, for my 90 year old mother,
Johnathon took his 90 year old ill grandmother into his home, to avoid her
going into a nursing home. Given the chance Jonathan is a kind and caring
man, who, like all of us has had trials and triumphs, but sadly the triumphs
for Johnathon has not outweighed the trials, and now he faces the worst
time of his life. He faces not seeing his children grow up, his nieces and
nephews graduate from high school, get married and have children, and all
the other family things that will take place over the next years in our family.
Since he has been incarcerated, in December, a lot has happened in our
family, and he has missed it all. Christmas with his 3 children, both his 2 and
3 year old sons went from babies to toddlers and had birthdays, his paternal
grandmother passed away, a great nephew was born and he was unable to
attend his maternal grandmother's celebration of life service.
My prayers and plea to the court are quite simple. I would ask this court to
understand that Johnathon has three young children(ages 2,3,and 9) that
need their father in their lives, as do I, and the rest of the family. I am not
getting any younger as my dad used to say. The children should not have to
face their formative years not seeing their father. They need their father in
                                                     United States
         Case 1:19-cr-00251-LM Document 77-2 Filed 10/06/20   Page v. 2Johnathon
                                                                         of 3    Irish
                                                                 Defense Sentencing
                                                                             Exhibit B
their lives so that he can teach them that life is precious and gives back to
you what you put into it. I am 65 years old, and not in the best of health,
and it is heartbreaking as a grandmother to hear my granddaughter cry
because she said goodbye to her daddy and left for school December 20,
2019, and when she came home that day from school, she was transferred
into foster care, with only one of her brothers, ( the 2 older children 3 and 9
are in a separate foster home than the youngest child) and has never seen
her daddy since. Eight months of the children's lives that can never be
replaced for the children or for Johnathon. As young children, my
grandchildren can not be expected to understand the turmoil that they have
been pushed into and they deserve to grow up knowing their daddy, in
person, as the good daddy he is and not as he is being portrayed, and
definitely not behind bars.
Johnathon has always lived in NH as his entire family has. His roots are in
NH. I am a “snowbird” but due to medical reasons,I winter in Florida,and I
return to NH every April to November. NH will always be home for Johnathon
and this family. Johnathon has a great respect for his elders, as he was
taught to, as he had many older family members in his life growing up.
Growing up Johnathon had great aspirations of going into the military and
serving his country, following in his maternal grandfather's footsteps. His
plans, as a young boy, were to go into the military, serve his country, and
then return to civilian life and become a police officer. Growing up Johnathon
always had an interest in military history and fondly remembers his talks with
his grandfather who had served in WWII, as a military police officer.
Unfortunately, Johnathon had a traumatic accident when he was 8.
Johnathon lost his eye when a rock from a lawnmower hit his left eye and
shattered the optic nerve leaving him blind in his left eye, and taking away all
of his dreams and aspirations of the two things in life he loved and believed
in. The military and being a police officer were no longer options as having 2
good eyes was a requirement for both careers. However, even though his
dreams were shattered he always believed at some point there would be a
place for him doing what he loved.
Johnathon has always cared about his family, even immediately following his
eye surgery, he was more concerned about his unborn sister than his own
medical, asking in the recovery room if his baby sister was going to be ok
after the stress I had been under during his surgery. He had wisdom beyond
his years even after experiencing such an horrific accident.After his surgery
when he was told by the Dr that this was a life altering change for him, he
was still determined that there was a place for him in one of his dream fields,
So in High School, Johnathon joined the police Police Cadet program with
Portsmouth NH Police Department, he attended Police Cadet Academy three
different summers and he was in JROTC( Jr Reserve Officers Training Corps)
and on their drill team. He found a place to “fit in”. Sadly, the truth of no
career in either field came to the forefront as recruiters one by one turned
him down.
Although not placing blame, but a reason for many of the situations
Johnathon found himself in over the years was sadly, Johnathon was born to
a very abusive father, and tried his best to remove himself from the abuse.
However, in doing so Johnathon ended up along the way making poor
choices in friends at times and eventually gravitated towards a partner that
was not the best choice for him. The abuse left Johnathon with an eventual
diagnosis of PTSD, although the years spent trying to get this proper
                                                     United States
         Case 1:19-cr-00251-LM Document 77-2 Filed 10/06/20   Page v. 3Johnathon
                                                                         of 3    Irish
                                                                 Defense Sentencing
                                                                             Exhibit B
diagnosis weighed terribly on Johnathon and the years that it took to get the
correct diagnosis only created more issues for Johnathon by not having
proper treatment for his PTSD. I, his mother and other family members and
friends, have supported him and tried to guide him down the straight and
narrow path, and help him with the effects of his PTSD and just as he would
start to be doing well, “life” would happen and he struggled to be positive.
Through all of the trials in his life Johnathon has managed to become a good
person, and a great father to his three children. He gained sole custody in
October 2019 of all three children, and was headed in the right direction
when “life”and his poor choice in a spouse placed him in the position he now
finds himself facing. I am fully aware of the charges in this case, and was
very surprised when first he was arrested, and secondly when he was found
guilty. However, I also am aware that not all of the evidence in this case was
brought forward and feel confident that if everything had been brought to
light, and the truth were told Jonathan would have been found not guilty,or
at a minimum the truth would have been told.
Therefore, I would ask this court to consider the children in this case, the
family, and lastly Johnathon. I believe that placing someone behind bars is
not always the answer. Given Johnathon’s PTSD and the young age of his
children I would ask this court to consider time so that Mr.irish can attempt
to reunify with his children and move on with a productive life. Additional,
months or years behind in Jail will not serve any purpose and just lengthen
the time that his children and his family will lose in their lives. If this
Honorable Court decides that jail time is essential I would ask this honorable
Court to do everything in its power to see that Johnathon is placed in Berlin,
NH so that visits withJohnathon’s and his children and other family and
friends can happen when prison visitation is reopened, and foras short of a
period of time as necessary. Thank you .
Sincerely,

Nancy M Haskell
